Order entered June 7, 1965, directing reinstatement of petitioner’s real estate broker’s license, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to respondents-appellants, and the petition dismissed. Petitioner was convicted of a felony within the meaning of section 440-a of the Real Property Law when placed on two years’ probation after being found guilty of perjury notwithstanding the fact that imposition of sentence was suspended by the court. Upon such conviction the revocation of his real estate broker’s license was proper. (Matter of Robinson v. Board of Regents, 4 A D 2d 359, 360, mot. for lv. to app. den. 3 N Y 2d 708; De Veau v. Braisted, 5 A D 2d 603, affd. 5 N Y 2d 236, affd. 363 U. S. 144; Matter of Weinrib v. Beier, 294 N. Y. 628; see, also, Matter of Keogh v. Wagner, 20 A D 2d 380, affd. 15 N Y 2d 569.) Concur — Rabin, J. P., McNally, Stevens, Eager and Witmer, JJ.